BRIAN I. CAMMILE, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 715, 2009.
Supreme Court of Delaware.
Submitted: December 29, 2009.
Decided: January 6, 2010.

ORDER
MYRON T. STEELE, Chief Justice.
This 6th day of January 2010, it appears to the Court that on December 15, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to file the notice of appeal within thirty days of the October 28, 2009 order from which the appeal was taken. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.